﻿Mr. President, let me first fulfil a pleasant duty on behalf of myself and the delegation of Grenada. We congratulate you, Sir, on your election to your high office. Your distinguished record of achievement highly qualifies you to guide the deliberations of this body and we are confident that in that office you will make a great contribution to the success of this thirty-fifth session of the General Assembly.
2.	We express our gratitude to your predecessor, Ambassador Salim Ahmed Salim. We are grateful to him and his country for his services. They are well noted, and cannot be forgotten.
3.	We offer our special thanks to the Secretary-General, Mr. Waldheim, for his untiring efforts in the furtherance of the objectives of the United Nations.
4.	Subscribing to the principle of universality of member-ship of the United Nations, Grenada welcomes the admission of Saint Vincent and the Grenadines and Zimbabwe to this Organization. We are happy to welcome Saint Vincent not only because, like Grenada, it is a member of the Caribbean community but particularly because it is our closest neighbour and shares with us ties of history, geography, culture and blood.
5.	We particularly welcome Zimbabwe because of its heroic and historic struggle for freedom and independence. Zimbabwe has enjoyed our deep respect, admiration and firm support throughout the most difficult and trying period of its valiant and successful confrontation with racism and imperialism. Zimbabwe is the most recent testimony to the scientific fact that a united people fighting for freedom and social justice will always be victorious. We join the nations of the world in making a strong appeal for financial aid to help in the national reconstruction of Zimbabwe. Each new nation will inevitably seek its own route to development, and certainly each of us has a fundamental responsibility to respect, deal with and maintain normal State-to-State relations with each other regardless of the ideological predisposition of the various State systems.
6.	We in Grenada are revolutionaries; we are not dogmatists. We understand that change is a process requiring the scientific development of the objective and subjective factors. We favour the movement towards anti-imperialism, but we know, purely on the basis of scientific objectivity, that change cannot be achieved at one stroke. So, while we reserve the right to maintain the most cordial relations with political parties and States which share our ideological pre-dispositions, we regard it as a serious and historic obligation to maintain and build normal State-to-State relations. Even so, we will always unhesitatingly denounce the development of Fascist tendencies and the murder of revolutionaries wherever they occur. We have resolutely denounced the Chilean Fascist regime and we have publicly supported, and will continue to support, those who seek to restore democracy to Chile. We will take the same position wherever else fascism rears its ugly head.
7.	The pursuit of democratic progressive and anti- imperialist goals in Grenada requires of us a commitment to support the right of all peoples to be free and independent and to choose their direction on the basis of that reality. It is for this reason that we support the right to independence of all colonial territories in the Caribbean and elsewhere. Belize is of special concern. There are no barriers to the independence of that nation except the absurd claim by reactionary circles in Guatemala that Guatemala has a legal right to more than 75 per cent of the territory of that nation. That claim is repudiated by the vast majority of the people of Guatemala. There is no doubt that the reactionary elements in Guatemala could sustain that claim only with the support of imperialist interests. And now that the revolution is taking hold in Central America, they and their imperialist allies are increasingly reluctant to agree to the unconditional sovereignty of the people of Belize.
8.	We States Members of the United Nations must take an international initiative to ensure the immediate and guaranteed independence of Belize. The ritual mentioning of our support for Belize in international forums is not enough. In collaboration with the people of Belize, we must set a date for independence and ensure the early decolonization of that Territory. Put it to the conscience of the world as it has never been put before: Belize must be free because the reality is that none of us is free until all of us are free. This is most evident in the Caribbean community, where the colonial Powers constantly claim the right to intervene on behalf of their colonies and in the process undermine the sovereignty of each of us. 
9.	It is our very firm view that lack of self-determination is the primary contradiction, the first item on the agenda for any colonial country. Until that question is resolved, no other matter affecting the external relations of such States should be settled.
10.	It is the right of the people of Puerto Rico to achieve their independence. Let them have that right, and afterwards, if they so wish, they can look to the question of working out special relationships with other countries.
11.	As far as the British colonies are concerned, there appears to be a fair prospect of their achieving independence within a reasonable time. However, there are colonies in our region, and the position of our Government remains firm, that independence is the right of all the peoples demanding it. That position cannot be compromised, particularly in relation to the Latin American-Caribbean region, which remains—and we say this with great indignation—the most colonized region in the world today.
12.	The independence that we seek for our brother nations must be equal in all measures to the independence that we seek for ourselves. Like the vast majority of Members of the United Nations, we are convinced that the people of all territories which are not independent have the inalienable right to self-determination, independence and territorial integrity. We are convinced, too, that all nations have the inalienable right to exercise national sovereignty and to the absolute control of their wealth and natural resources, so as to be able to contribute to the development of their territories and the well-being of their inhabitants. And all of us must be prepared to assist in defending that right and to struggle against any attempts at destabilization and intervention. In our short experience of revolutionary transformation we have experienced varying forms of both.
13.	From the very beginning we have faced the threat of military intervention from mercenaries who serve the cause of imperialism. Very early in our revolution we faced what might be called a diplomatic-economic intervention, when imperialist interests again threatened to ruin our tourist industry unless we abided by their dictates. Soon after, we had the experience of violent intervention, when local counter-revolutionary elements in alliance with Mafia and imperialist agents vainly sought to turn back our revolution by overt and covert intervention.
14.	The imperialist rumour machine has been working overtime to discredit our efforts at economic, political and social reconstruction. We know, of course, that we are not the only object of imperialist attention. We have seen them try to belittle the Iranian revolution, to discredit the Cuban and Nicaraguan revolutions, to undermine the Kampuchean revolution, the Sahraoui Arab Democratic Republic, Palestine, Namibia, Ethiopia and Angola, to name just a few. Sadly, this is only an early stage in the plans of imperialism to turn back the tide of revolution. For the pattern has been that when all those plans have failed, those same interventionist forces seek to assassinate the revolutionary leadership. We have experienced their wrath in the savage attack of 19 June, in which three young women were killed and 94 people wounded by a bomb manufactured under licence from imperialism. Those murderous plans of imperialism and its local counter-revolutionary agents and terrorists to wipe out at one blow the revolutionary leadership in our country failed.
15.	We in Grenada know that this will not stop now. We know that those elements will continue in their blind ambitions to reverse the will of the people. And we live by the dictum "hat those who make a revolution must be prepared to defend it.
16.	The fact is that the vast majority of us who seek to introduce fundamental change have already faced such experiences and all of us are capable of facing them. None of us, however, can dare to condone any of these interventionist techniques. Indeed, we feel sure that we shall all condemn them as flagrant violations of the sovereign right of each nation to self-determination and independent development.
17.	We regret the outbreak of hostilities between Iran and Iraq. Both societies are fuelled by a revolutionary dynamic that is fundamentally anti-imperialist, although each takes a different course. That reality was strikingly illustrated by the fact that, after the hated Shah was deposed, Iraq sponsored Iran for membership in the non-aligned movement. The achievement of a just and lasting peace, which ensures respect for sovereignty and territorial integrity, is therefore our most fervent desire.
18.	The past year has witnessed a great increase in Zionist arrogance, insults, insolence and racist oppression. Not only have the Zionists refused to abide by Security Council resolutions 242 (1967) and 338 (1973), not only have they refused to return the Palestinian lands illegally acquired in 1967, not only have they refused to bow to the demands of world public opinion but, even more, they have illegally acquired the whole of Jerusalem and they have sanctioned the murder, maiming, torture and general violation of the human rights of the people of Palestine.
19.	We shall continue to support the right of the people of Palestine to their homeland. Grenada will always support the Palestine Liberation Organization [PLO] as the sole and authentic representative of the heroic Palestinian people and we are prepared to make whatever contribution we can to the just settlement of the problem of Israeli encroachment.
20.	That pattern of encroachment is being followed by other racist States. In particular, South Africa, which daily brutalizes our black brothers and sisters using the cruel whip of apartheid, has taken to invading Angola and Mozambique in what it arrogantly describes as punitive raids. It is fanning the flames of a war that threatens to be genocidal in its dimensions. It would be most sensible of South Africa immediately to halt its external aggression and its internal repression, to take to heart the experiences of Zimbabwe, Zambia, Malawi, Kenya and others and to initiate a system of majority rule before the passions of racism drive the oppressed blacks of South Africa to a more painful and harrowing solution that will set the world on edge for generations to come.
21.	South Africa's illegal occupation of Namibia and its stubborn refusal to heed the advice of even its staunchest allies demonstrate the irrationality of fascism at work. The South West Africa People's Organization [SWAPO] has been internationally recognized as the only legitimate representative of the people of Namibia and no amount of imperialist or Fascist manoeuvring can change that fact. A people united in armed struggle cannot be defeated.
22.	That dictum applies equally to the valiant and heroic people of El Salvador, where a military junta supported by the local oligarchy and imperialism has been engaged in a genocidal war, in the mistaken belief that they can defeat the people.
23.	With imperialist military and financial support, the final day of victory will be delayed but the people can never be defeated. In this forum we wish to declare our support for all our Latin American and Caribbean neighbours struggling for freedom and independence, including the people of Chile, Uruguay, Paraguay and Haiti.
24.	The Fascist military coup in Bolivia is totally intolerable. Whatever the extent of the present repression, whatever the price of freedom, the people of Bolivia—the inheritors of the name of the great liberator, Simon Bolivar—will, through their own efforts and with the public moral support of the people of Grenada and all other peace-loving people, gain their freedom.
25.	From our own experiences and from the lessons of history we know that revolution cannot be forced, created or exported. We know that the objective and subjective factors must merge. Equally, we see each day the balance of forces moving in the direction of revolutionary transformation and we have the fullest confidence that history is on the side of the people because the days of oligarchy, feudalism and fascism are numbered. We continue resolutely to condemn the criminal Pol Pot gang, which murdered millions of Kampucheans. We wish to restate our view that the Pol Pot gang has no right to a place in this Assembly.
26.	Turning to Korea, Grenada wishes to restate its position that peace and stability will continue to be unattainable if reunification is not achieved.
27.	On the question of Cyprus, Grenada will follow closely the intercommunal talks held under the aegis of the Secretary-General. It is our hope that progress will be made during these talks with a view to finding a just and durable solution that will guarantee the territorial integrity, sovereignty and independence of the Republic of Cyprus and respect its policy of non-alignment.
28.	Grenada is a non-aligned country, free of any commitment to any military bloc and anxious to live in a world free of the threat of war. That threat of war looms larger and larger as those who control nuclear weapons for oppressive and exploitative purposes and the means to deliver them throughout the world put petty issues of local political import above and beyond the primary issue of world peace. This, in part, in our understanding, is why reactionary forces in the United States of America are refusing to support ratification of SALT II, thus threatening world peace and security. We in the Caribbean do not have these terrible weapons of war in our hands and we do not need them. But if we are to ensure that the Caribbean remains nuclear-free, we must maintain the call for a collective initiative to ensure that the Caribbean region is recognized as a zone of peace.
29.	We call for the support of the United Nations in our attempt to get urgent Latin American and Caribbean action to achieve the following: first, prohibiting the introduction of nuclear weapons into the region; secondly, stopping all aggressive military manoeuvres in the region; thirdly, dis-mantling all foreign military bases that exist in our area; fourthly, ending the colonization of all territories, once and for all; and, fifthly, establishing machinery to deal with all forms of aggression, including assassinations, mercenary invasions, propaganda intervention and diplomatic and economic aggression.
30.	This is a far-reaching initiative that will involve all of us in many problems of definition. But, of course, that is no reason for attempting to avoid the tasks involved. The success of such an initiative would make its mark on generations yet unborn and make a deserving contribution to the attainment of the elusive goal of world peace.
31.	The peace of the world is also seriously threatened by the pauperization of more than half of mankind and the acquisitive enrichment of a segment of the citizens of the industrialized world.
32.	We are on the verge of concluding a reasonable treaty on the law of the sea that will, we hope, make at least a modest contribution to rectifying the dangerous mal-distribution of the world's resources. We support the view that the resources of the seas and oceans should be utilized for the benefit of all the world's peoples. We reject any suggestion that profit-seeking multinational corporations should be allowed free access to the exploitation of these resources. Some mechanisms and institutional arrangements must be implemented to ensure that the interests and basic needs of developing countries are protected. But the piecemeal tack-ling of these urgent problems will not solve the great divisions between North and South. We need a comprehensive new international economic order.
33.	In recent years every single report of the developed economies has stated that the world economic situation is grim. Usually these same reports predict a gloomy future for the developing world. These reports say that development prospects for the world's poorer nations are practically zero.
34.	When we look at any of the widely used economic indices, what do we find? We find, for example, that poor developing States suffer from much higher rates of inflation. Recent reports indicate that inflation rates in non-oil- producing developing countries averaged 29.4 per cent in 1979 with even higher rates predicted for 1980. The comparable statistics for the advanced industrial States is reported at just under 10 per cent for both years.
35.	Certainly a plan of action for structuring the world economy is an absolute necessity. But plans must not remain mere documents. Plans must be implemented. They must be concretized and serious attempts must be made to ensure speedy and successful implementation. And, further, implementation of plans requires genuine commitment on the part of those countries committed to world economic development. But what do we find? We find that in spite of statements of commitment and plans for implementation there has been very little progress towards achieving the goal of a new international economic order. According to the Secretary-General's report, "in some crucial fields, including money and finance, protection of the purchasing power of developing countries' exports, access to markets, the process of change, if any, is at an early stage".
36.	For us poor countries, accumulation is a serious issue. As colonies, our ability to accumulate resources in order to create conditions for our development was seriously con-strained. Foreign ownership and control of our key resources and massive transfers of resources to finance development in the advanced countries ensured that possibilities for economic transformation were limited.
37.	A paragraph on page 5 of the World Economic Out-look: A Survey by the Staff of the International Monetary Fund of May 1980, offers us cold comfort:
"In any case, the availability of resources to support developmental expenditures in the non-oil developing countries will tend to be squeezed in the period ahead. Maintenance of domestic savings will be difficult or impossible in the face of very high rates of increase in consumer prices, and the real value of funds borrowed or received through grants from abroad will be impaired by the rise in import prices. Even if substantially larger nominal amounts can be borrowed, the recent and prospective deterioration in the terms of trade of the non-oil developing countries means that a larger volume of domestic output must be used to obtain a given real inflow of imported goods and services."
38.	Finance plays a critical role in the development process. For developing countries, external financial assistance is extremely important, but we must remember that economic backwardness cannot be eradicated simply by attracting foreign capital. Historically, foreign monopolies operating in developing countries have extracted and exported large profits. Rather than promote development, transnational corporations have generated conditions for increasing the impoverishment of poor countries.
39.	Official development assistance or aid to poor countries has been recorded as a dismal failure. The developed countries have failed miserably to achieve a limited aid target of 0.7 per cent of their gross domestic product.
40.	We know that developing countries cannot generate economic and social progress for their peoples without funds from outside. It is imperative; however, that there be a radical change in the terms and conditions under which external financing is obtained. Whether funds are from Government-to-Government programmes, international financial institutions or private investment sources, the terms and conditions under which they are granted are extremely important; and we strongly support the view that such funds must be allocated in such a way as to guarantee the economic advancement of the developing world.
41.	We echo the numerous calls being made in various international forums for democratization of "international" financial agencies like IMF. Lending conditions and related economic prescriptions emanating from these institutions must be more sensitive to the needs of the world's poor and materially dispossessed.
42.	Primary commodity production continues to be the main source of foreign exchange earnings, employment creation and income generation in the developing world. So far the implementation of policies to strengthen and stabilize primary commodity prices and markets has been limited. Although in operation, the IMF compensatory financing facility requires significant modifications to satisfy the needs of developing countries; for example, use of the IMF facility is based on a country's IMF quota rather than its financial needs or revenue shortfall. The repayment period under the IMF compensatory financing facility is three to five years, whereas the gestation period for primary products in most developing countries is five to seven years, therefore it is our view that the repayment schedule of institutions like the IMF should be extended to a period of not less than 10 years. With this and other international finance issues in mind, we support the Arusha initiative and join the call for a United Nations conference on international money and finance.
43.	Economic co-operation among developing States is an area of great concern to us. As colonies and former colonics they had a particular form of integration in the international division of labour. Historically, this has had negative consequences. While some countries provided the sugar, others provided nutmegs and others still provided cocoa or coffee, in the final analysis all developing States imported the finished products from the head office or colonizing country. We had everything to lose, nothing to gain.
44.	It is precisely because of that historical experience that we support the deepening of "South-South" discussions, not as a replacement for North-South dialogue but to strengthen our negotiating position. More specifically, we urge the implementation of the Arusha programme of collective self-reliance.  In this context, we must ensure that genuine .economic co-operation takes place not only in international trade but also, to a greater extent, in production ventures, marketing and transportation arrangements and financial mobilization. All this must be seen as part of a strategy for eliminating dependence on imperialism and participating in a world economy in conditions which would develop rather than under develop our national economies.
45.	In this respect, we welcome the establishment of the joint Venezuela-Mexico oil facility for Latin American and Caribbean countries. This demonstrates a concrete manifestation of South-South co-operation.
46.	As we say this, we reiterate our fundamental concern for the needs of particularly disadvantaged countries. We recognize that such countries cannot create the conditions for economic transformation without significant assistance. We agree with the Brandt report's recommendation that "there must be immediate intervention to attack the root causes of poverty” and again we call for speedy and meaningful implementation of those policies.
47.	When our Prime Minister spoke here last year he stressed our desire for "a new system of international interdependence, based on mutual respect for sovereignty and a collective will to put an end to imperialist machinations designed to disrupt our unity and purpose". Our peoples want to establish truly equal and mutually beneficial international co-operation. In this sense, therefore, we sup-port proposals for increased economic co-operation among countries with different economic and social systems.
48.	In conclusion, I should like to stress that, although the causes for concern hold sway over considerations of a com-forting and encouraging nature, we are neither discouraged nor pessimistic. Our concerns simply reflect the reality of the millions of the deprived and under-privileged in the third world; our concerns also reflect our firm determination to contribute fully to the solution of the problems we face, matched by our commitment to non-alignment. We are confident that, as the struggle continues, it will find assured victory.
